277 F.2d 805
UNITED STATES of Americav.George TURAJLICH and Charles Kampas, Appellants.
No. 13101.
No. 13102.
United States Court of Appeals Third Circuit.
Argued May 4, 1960.
Decided May 11, 1960.
Rehearing Denied June 2, 1960.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Harry Alan Sherman, Pittsburgh, Pa., for appellants.
W. Wendell Stanton, Asst. U. S. Atty., Pittsburgh, Pa. (Hubert I. Teitelbaum, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
Our examination of the record in this case discloses evidence sufficient to sustain the jury's verdict. We find no basic or prejudicial error in the District Court's conduct of the trial or in its instructions to the jury.


2
The judgment and sentence of the District Court will be affirmed.